Citation Nr: 0612415	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  99-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post 
appendectomy for chronic appendicitis, and damage of scar 
tissue adhesion to the cecum.

2.  Entitlement to an initial rating in excess of 10 percent 
for gastritis.

3.  Entitlement to an initial compensable evaluation for 
allergic rhinitis from April 14, 1992; and in excess of 10 
percent from December 16, 1997.

4.  Entitlement to an initial evaluation in excess of 30 
percent for intermittent dizziness related to vestibular 
problem due to in service noise exposure. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1983 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted entitlement to service 
connection for residuals of gastritis evaluated as 10 percent 
disabling effective April 14, 1992; and for residuals of 
rhinitis evaluated as zero percent (noncompensable) disabling 
effective April 14, 1992.  

This matter also arises from an April 1999 rating decision 
that denied entitlement to service connection for 
appendectomy, chronic appendicitis and damage of scar tissue 
adhesion to cecum.  

The veteran presented testimony at a personal hearing at the 
RO in December 2004.  A copy of the hearing transcript was 
attached to the claims file.  

Although the veteran had requested a Travel Board hearing, in 
December 2005 he cancelled a scheduled Travel Board hearing.

During the pending appeal, in a July 2005 rating decision, 
the RO granted a 10 percent evaluation for rhinitis effective 
from December 1997.  Although the evaluation of the veteran's 
service-connected rhinitis was increased from zero to 10 
percent disabling, in AB v. Brown, 6 Vet. App. 35 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, on a claim for an original or increased rating, 
the veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available has been awarded.

In a March 2001 rating decision, the RO granted entitlement 
to service connection for tinnitus with intermittent 
dizziness related to vestibular problem due to inservice 
noise exposure and assigned a 10 percent evaluation effective 
from April 14, 1998, under Diagnostic Code (DC) 6260 for 
recurrent tinnitus.  The veteran disagreed with the 
evaluation and perfected his appeal.  In May 2003, the RO 
separated tinnitus and vestibular disorder and assigned 
separate evaluations.  Although the veteran subsequently 
withdrew his appeal on an increased initial rating for 
vestibular disorder, the issue of entitlement to an increased 
initial rating for tinnitus remains on appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. 
App. 63 (2005), that reversed a decision of the Board of 
Veterans' Appeals (Board) which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, DC 6260.  Once a final decision is reached 
on appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed will be resumed.  The claim for 
an increased rating for tinnitus meets the criteria of those 
cases placed under stay and action on that claim is stayed.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, VA 
received written notification from the appellant, through his 
representative, dated April 26, 2004, to the effect that a 
withdrawal of the appeal on the issue of the rating 
intermittent dizziness related to vestibular problem due to 
in service noise exposure is requested.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's chronic 
appendicitis resulting in an appendectomy and damage of scar 
tissue adhesion to the cecum either had its onset in service 
or preexisted service and was permanently worsened therein.  

3.  There is no competent evidence of chronic hypertrophic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms.  The veteran's gastrointestinal complaints include 
episodic diarrhea, abdominal pain, and dumping syndrome.  

4.  For the period from April 14, 1992, through December 15, 
1997, a preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran 
manifests definite atrophy of intranasal structure, and 
moderate secretion; or from October 7, 1996, greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side without polyps, or polyps.

5.  For the period from December 16, 1997, a preponderance of 
the competent and probative medical evidence of record is 
against a finding that the veteran manifests moderate 
crusting and ozena with atrophic changes or polyps.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant as to the issue of entitlement to an initial 
rating in excess of 30 percent for intermittent dizziness 
related to vestibular problem due to in service noise 
exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  Status post appendectomy for chronic appendicitis and 
damage of scar tissue adhesion to the cecum was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  The schedular criteria for an initial rating in excess of 
10 percent for gastritis are not met.  §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7307 (before and after July 2, 2001).  

4.  The schedular criteria for an initial compensable rating 
from April 14, 1992, to December 15, 1997, for allergic 
rhinitis are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.97, DC 
6501 (1996); 38 C.F.R. § 4.97, DC 6522 (2005).

5.  The schedular criteria for an initial rating in excess of 
10 percent from December 16, 1997, for allergic rhinitis are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.97, DC 6501 (1996); 38 
C.F.R. § 4.97, DC 6522 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002, July 2003, 
and December 2004; rating decisions in August 1998, April 
1999, and May 2003; a statement of the case in April 1999 and 
September 1999; and a supplemental statement of the case in 
September 1999, March 2001, February 2003, January 2004, 
December 2004, March 2005 and April 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the adjudication in July 2005 in a rating decision 
on the issue of rhinitis and in a supplemental statement of 
the case on the other two issues on appeal.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II.  Peripheral vestibular disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202 
(2005).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2005).  Withdrawal may be made by the appellant or by the 
authorized representative.  38 C.F.R. § 20.204 (2005).  After 
receipt of notice of the May 2003 rating decision and the 
January 2004 supplemental statement of the case, the 
veteran's representative wrote in April 2004 that the veteran 
was satisfied with the award of thirty percent for his 
intermittent dizziness related to vestibular problem due to 
in service noise exposure and requested that the appeal on 
this issue be withdrawn.  The request was date stamped as 
received on March 3, 2004, more likely this is in error and 
the date received was May 3, 2004.  The Board finds that the 
veteran has withdrawn his appeal; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is hereby 
dismissed.

III.  Status post appendectomy for chronic appendicitis

The veteran contends that service connection is warranted for 
status post appendectomy for chronic appendicitis, and damage 
of scar tissue adhesion to the cecum.  The veteran contends 
that he had a military history of stomach problems.  The 
records demonstrate that prior to being discharged from the 
Army he was treated for "red blood in stool".  He claims 
that this most likely was the onset of the scar tissue 
adhesion/residual of appendicitis problem.  He understood 
that chronic, recurring appendicitis is extremely hard to 
diagnose.  Thus, the Army physician could have missed this.  
He had continued to receive treatment for stomach problems 
after leaving the Army.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service medical records show that in July 1982 at his 
enlistment examination, in the medical history report 
accompanying the examination, the veteran denied having 
frequent indigestion, stomach, liver, or intestinal trouble.  
He reported having been hospitalized in 1977 for "appenctomy 
pains".  With regard to several conditions noted, the 
examiner commented that there were no sequelae and that the 
veteran's general health was good.  The medical examination 
noted no gastrointestinal abnormalities.  

In service, in March 1985 the veteran complained of non ulcer 
dyspepsia of 12 hours duration.  It was his first visit for 
the complaint.  He denied severe pain and had a temperature 
of 101 degrees.  Kaopectate was prescribed for use after each 
loose bowel movement.  He was to have only clear liquids or 
soup and 24 hours of bed rest.  Thus, the veteran is 
considered to have entered service in sound condition and 
chronic appendicitis was not shown in service.  

Post service, at a quadrennial examination in January 1988 no 
gastrointestinal abnormalities were noted.  In the medical 
history report accompanying the examination, the veteran 
denied frequent indigestion, stomach, liver, or intestinal 
trouble.  The veteran reported having been in a hospital and 
explained that in 1977, he had been admitted because of 
abdominal pain, but there was no surgery done.   

In August 1988, he complained of rectal bleeding of one day's 
duration.  The assessment was inflamed rectal 
mucosa/hemorrhoid.  

VA outpatient treatment records show that in February 1992 
the veteran complained of pain in the epigastrum/substernal 
with constant pressure of about two weeks duration.  

Private medical records show that in April 1996, the veteran 
underwent a small bowel enteroclysis for chronic 
periumbilical abdominal pain and a history of duodenal 
inflammation.  The impression was right sided pelvic 
calcification which appeared to represent an appendicolith 
and fixation of the cecum and distal small bowel in the 
pelvis.  Both the findings suggested that the veteran may 
have at least a prior bout of appendicitis or chronic 
appendiceal inflammation.  

A patient account representative wrote in September 1996 that 
the veteran had been under the medical care of Dr. M.H. in 
May 1996 and underwent surgery for chronic relapsing 
appendicitis.  

At a VA examination in December 1997 adhesions were negative.  

In September 1998 a patient account representative wrote that 
the veteran had an appendectomy in May 1996 for chronic 
relapsing appendicitis and it was possible that he could get 
adhesions post-operatively.

A discharge summary in May 1996 written by the surgeon who 
performed an appendectomy shows that the veteran had a 
diagnosis of current recurrent appendicitis made by the 
referring doctor, Dr. J.Z. III.  This was done on small bowel 
follow through where there was noted to be a cecal lift in 
the right lower quadrant as well as some adherent scarring in 
the cecum.  The veteran went to the emergency room with 
significant abdominal pain on the day of admission.  He was 
admitted and subsequently taken to the operating room for an 
appendectomy.  

At an April 2000 VA examination, the examiner noted the 
history of chronic appendiceal inflammation, status post open 
appendectomy and lysis of adhesions in 1996/1997.  The 
veteran did not relate any specific disability but continued 
to experience ongoing pain and diarrhea on his medical 
regimen.  Although the examiner mentioned the possibility 
that the ongoing problem with pain could be related to 
residual adhesions or abnormal motility, he did not link 
chronic appendiceal inflammation or residuals to service.  

Evidence was received in June 2001 from the veteran's private 
physician, Dr. J.Z. III, who wrote in May 2001, that he was 
seeing the veteran for follow-up.  He described his previous 
diagnosis of chronic appendicitis based on findings on a 
small bowel follow through testing.  After an open 
appendectomy, the veteran had done well; however, he was 
again starting to complain of pain in the area and it sounded 
like an adhesion.  On examination he was without fever.  The 
doctor opined that the veteran probably had a repeated 
adhesion in the area of his surgery.  

The private physician also wrote a statement on behalf of the 
veteran and received in June 2001 noting that he had not seen 
the veteran since 1996 when he had been admitted for 
abdominal pain.  Dr. J.Z. III recalled that the surgeon had 
commented that the chronic recurring appendicitis had been 
going on for probably years prior to the removal of the 
veteran's appendix.  Dr. J.Z. III summarized that the 
diagnosis had been there for some time but had been 
repeatedly missed until his appendix was removed.  

The veteran testified in December 2004 that after the 
appendectomy he experienced various symptoms.  He had been 
told at the time of the appendectomy that there was scar 
tissue and adhesions which were removed but probably would 
come back.  He related that his private physician, Dr. J.Z. 
III had said that this had to have been going on for many 
years.  He felt he was entitled to receive benefits for the 
condition.  He testified that his appendix had welded to his 
abdomen and that it should have been removed in the Army but 
they failed to do it and now he had a disability.  

In March 2005, a private physician wrote that he was seeing 
the veteran for the first time in four years and stated that 
the veteran had a very difficult diagnosis to make.  In 1996, 
the physician had diagnosed chronic relapsing appendicitis, 
"which he probably had; it is hard to tell, but probably for 
years, probably 10 years at least."  The physician stated 
that it is a very hard diagnosis to make, which is probably 
seen once every 15 or 20 years in practice and it had been 
the first case in 15 years for the surgeon.  The physician 
further stated that because this is such a difficult 
diagnosis to make, that was why it probably was not made when 
the veteran was in the service.  He had also seen several 
gastroenterologists out of the service who had not made the 
diagnosis.  

The speculative nature of the statement as to how long the 
veteran had chronic appendicitis vitiates its value as a 
nexus opinion.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Accordingly, the Board finds that this 
opinion is not competent medical evidence of a nexus between 
the appellant's status post appendectomy for chronic 
appendicitis with scar tissue adhesion to the cecum and 
active service.

At a VA examination in June 2005, the examiner reviewed the 
service medical records and noted that at the examination 
prior to the veteran's entrance to service there was no 
mention of problems regarding abdominal complaints.  He was 
seen for unrelated disorders in service.  At his discharge 
examination in January 1988 there was no mention of abdominal 
pains or problems related to the gastrointestinal tract on 
that examination.  The veteran reported that at times in 
service he would have upset stomach, abdominal pain and 
rectal bleeding.  The examiner noted that the only instance 
of rectal bleeding he found was in the chart in 1988, post 
service, when the veteran was seen in the Orlando Clinic for 
rectal bleeding at that time along with abdominal discomfort.  
The examiner reported the treatment and consultations which 
resulted in a surgeon performing an appendectomy.  The 
surgeon found marked adhesions and evidence of a relapsing 
type of inflammation that had intermittently been present 
causing scarring and adhesions in the right lower quadrant of 
the appendix to the cecum.  After removal of his appendix, he 
apparently had a benign postoperative course with normal 
healing.  The veteran stated that since that time he had 
episodic diarrhea and abdominal pain.  Diarrhea being three 
to four loose bowel movements per day and at times he had 
rushes of diarrhea following a meal plus some degree of 
abdominal pain.  

The VA examiner stated that the review of the records in the 
claims file during the years from 1982 to his discharge in 
1987, he did not find evidence of recurrent abdominal pain 
and investigation going on during that period of time.  The 
findings at the time of the surgery of his appendectomy 
evidently revealed evidence of previous inflammatory 
responses going on that had caused the adhesions to form in 
the right lower quadrant and to the cecum.  

The clinical findings were recorded.  The diagnosis was 
postoperative appendectomy with cecal and right lower 
quadrant adhesions seen at the time of surgery.  

The VA examiner noted that the residual of a chronic 
appendicitis that was seen at the time of surgery in 1996 
with adhesions in the cecum and the right lower quadrant, 
indicative of recurrent inflammatory disease in that area 
from a chronic appendicitis was certainly a finding that was 
made at the time of surgery.  The post operative course did 
not mitigate against internal adhesions being present.

The examiner noted that the surgery was in 1996, nine years 
after the veteran's discharge from service.  On a review of 
the service records, the examiner did not find recurrent 
abdominal pain being evident in the review of the veteran's 
claims file.  He did not know of any way with the surgery 
being performed in 1996, that one could with any degree of 
certainty determine when the veteran's previous episodes of 
inflammatory response in the right lower quadrant took place, 
whether they were during the time of service or post 
discharge.  The claims file records as far as his review did 
not indicate recurrent abdominal pain that in retrospect 
would be compatible with a chronic inflammatory recurring 
disease in the right lower quadrant.  

The Board finds that the June 2005 VA medical report and 
opinion is of the greatest probative value, in light of the 
VA examiner's having reviewed the entire claims folder, to 
include service medical records and post-service treatment 
records, and then fully discussing the evidence.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely upon 
the veteran's reported history).  It appears that the VA 
examiner's opinion was based upon review of the claims file 
and the application of sound medical judgment.  The examiner 
concluded that the service records did not indicate recurrent 
abdominal pain that in retrospect would be compatible with a 
chronic inflammatory recurring disease in the right lower 
quadrant.  

In sum, although the veteran had an appendectomy for chronic 
appendicitis and damage of scar tissue adhesion to the cecum, 
the evidence of record does not show chronic appendicitis in 
service, and the competent and probative medical evidence 
does not show evidence of a nexus between the appellant's 
appendectomy for chronic appendicitis and damage of scar 
tissue adhesion to the cecum and active service.  

The veteran is competent as a layperson to report that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While he may sincerely believe that he 
has residuals of status post appendectomy for chronic 
appendicitis and damage of scar tissue adhesion to the cecum, 
there is no evidence of record that he has any specialized 
medical knowledge.  Laypersons are not considered competent 
to offer medical opinions or diagnoses, and testimony to that 
effect does not provide a basis upon which to establish 
service connection.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
assertions are not competent medical evidence of a nexus 
between his claimed current residuals of status post 
appendectomy for chronic appendicitis and damage of scar 
tissue adhesion to the cecum disorder and his active service.  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the competent and 
probative evidence is against a finding that the veteran's 
claimed status post appendectomy for chronic appendicitis 
with residuals is related to any incident during service.  
Thus, the Board finds that the preponderance of the evidence 
is against granting service connection.  Since the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
claim is denied.

IV.  Pertinent legal criteria for increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

This is a case in which the veteran has expressed continuing 
disagreement with the initial rating assignments.  The United 
States Court of Appeals for Veterans Claims has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

V.  Gastritis

Entitlement to service connection was granted in an August 
1998 rating decision and the RO assigned an initial 10 
percent disabling evaluation effective from April 1992 under 
Diagnostic Code 7307.  The veteran contends that a higher 
evaluation is warranted.  This appeal arises from the 
veteran's dissatisfaction with the initial rating following 
the grant of service connection for gastritis.  Therefore, 
the decision herein includes consideration of Fenderson, 
supra, and the veteran has not been prejudiced thereby.  He 
has been advised of the laws and regulations pertinent to 
disability evaluations.  Again, he has been afforded 
examinations and the opportunity to present argument and 
evidence in support of his claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).

The Board notes that, effective July 2, 2001, the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system were revised.  However, there 
were no substantive changes to DC 7307.  Diagnostic Code 7307 
provides that a 10 percent rating is warranted for chronic 
gastritis with small nodular lesions, and symptoms.  A 30 
percent rating is warranted for chronic gastritis with 
multiple small eroded or ulcerated areas, and symptoms.  A 60 
percent rating is warranted for chronic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas.  C.F.R. § 
4.114, DC 7307 (effective before and after July 2, 2001).   

Service medical records show complaints of dyspepsia and red 
blood in his stool during service.  He was diagnosed with 
inflamed rectal mucosa hemorrhoid in service.  In March 1985 
he was treated for acute diarrhea of 12-hour duration.  

Post service, in May 1989, a private panendoscopy for 
abdominal pain and consideration of inclusion in a drug study 
showed moderate proximal gastritis with submucosal 
hemorrhage, edema, erythema.  No ulcers were seen.

A June 1989 private medical record reflects a two year 
history of intermittent epigastric pain, occasional 
heartburn, recurrent belching and nausea without vomiting.  
He denied melena.  His appetite was good and there was no 
weight loss.  There was no dysphagia, hematemesis nor change 
in bowel habits.  He had no hematochezia.  He had never been 
jaundiced and had no nocturnal symptoms.  The impression was 
gastritis seen on an endoscopy for a drug study in the 
proximal stomach.  There was no evidence of ulcer disease.  

At a VA examination in August 1992, the veteran reported 
having been diagnosed with duodenal ulcer in 1989 by 
endoscopy and reported that he had chronic gastritis while in 
military service.  The diagnosis was history of recurrent 
duodenal ulcer and chronic gastritis with therapy prescribed.  
At the time of the examination, he was asymptomatic and had 
never had a history of perforations, recurrent bleeding, or 
anemia.  

At a VA examination in December 1997, the veteran related his 
history of gastric complaints and treatment.  The examiner 
noted that no specific ulcer disease had been diagnosed.  The 
veteran's weight had remained approximately the same.  A 
complete blood count did not show definite evidence of 
anemia.  The examination did not elicit any abdominal pain or 
signs of any organomegaly in the abdomen.  Upper 
gastrointestinal (GI) studies in December 1997 showed 
findings consistent with gastritis.  There was a small amount 
of retained fluid and mild-moderate prominence of the mucosal 
folds in the body of the stomach.  There was no evidence of 
obstruction, ulceration or neoplasm.  The duodenal cap, loops 
and visualized loops of the small bowel were unremarkable.  
The diagnosis was gastritis with decreased gastric motility.  

A private physician wrote in September 1998 that the veteran 
had been under his care for the past 12 years.  Diagnoses 
were reflux esophagitis and gastritis as well as a moderate 
gastric emptying disorder.  

At an April 2000 VA examination, his history was reviewed.  
After an appendectomy he had complained of ongoing nausea and 
had evidence of gastroparesis on a subsequent workup.  He had 
been maintained on a regimen of medication.  He had regained 
his prior weight, which was up to 170-175 pounds.  He had no 
complaints of fevers, chills, or vomiting.  He continued to 
complain of nearly constant right lower quadrant pain and 
tenderness as well as loose stools while on motility agents.  
He tolerated a regular diet with regulation of portion size.  
Clinical findings revealed tenderness in the right middle and 
lower quadrants with no focal masses palpable.  There was no 
hepatosplenomegaly or peritoneal signs.  There were no 
laboratory data available for review.

The impression was that the veteran had a documented history 
of chronic appendical inflammation, status post open 
appendectomy and lysis of adhesions in 1996/1997, as well as 
apparent gastroparesis and history of gastritis.  He appeared 
to be significantly improved since prior to his surgery.  He 
did not relate any specific disability at the present time 
but did continue to experience ongoing pain and diarrhea on 
his medical regimen.  The ongoing problems with pain could be 
related to residual adhesions or abnormal motility.  The 
veteran showed no clinical signs of obstruction and had an 
essentially benign examination.  

In May 2001 his private physician wrote that the veteran was 
again starting to complain of pain in the abdominal area 
which probably was a repeated adhesion in the area of his 
open appendectomy surgery.  

He was seen for a follow-up visit in February 2002 and his 
medications were reviewed and updated.  The assessment 
included gastritis.  He was to return in one year.  In March 
2003, he stated that he had occasional nausea and had some 
relief with Pepcid.  He had occasional upset stomach with 
gas.  The assessment was GERD versus gastritis.  

The veteran testified in December 2004 that he used 
medication for his gastric condition and avoided eating spicy 
foods.  His stomach was chronically upset and he experienced 
chronic diarrhea.  He experienced dumping syndrome right 
after eating.  He denied having gastric ulcers, gastric 
hemorrhages or pernicious anemia.  

A private physician wrote in March 2005 that he was seeing 
the veteran for the first time in four years.  He still had 
intermittent diarrhea and some mild right lower quadrant 
tenderness, which was intermittent.  On examination, he 
weighed 186 pounds and had no fever.  He was mildly tender in 
the right lower quadrant which the examiner related to the 
surgery for removal of the veteran's appendix.  

At a VA examination in June 2005, the veteran reported that 
since the appendectomy, he had episodic diarrhea and 
abdominal pain.  Diarrhea being three to four loose bowel 
movements per day and at times he had rushes of diarrhea 
following a meal plus some degree of abdominal pain.  He also 
used Zantac for upper gastritis type of discomfort or upset 
stomach.  At the time of examination, he appeared well-
nourished and weighed 170 pounds.  There was mild tenderness 
subjectively to palpation of the right lower quadrant.  The 
diagnoses did not include gastritis.  

VA outpatient treatment records show that in January 2005, 
the problem list included unspecified gastritis and 
gastroduodenitis.  He reported having occasional heartburn, 
quiescent.  He had no other recent gastrointestinal symptoms.  
His weight was 176 pounds.  His bowel movements were okay.  
He had no history of peptic ulcer disease, or hepatitis.  His 
abdomen was nontender without organomegaly or masses.  His 
bilirubin was negative.  The diagnoses did not include 
gastritis.  

In May 2005, his bowel movements were okay.  He had no 
history of peptic ulcer disease, or hepatitis.  His abdomen 
was nontender without organomegaly or masses.  His bilirubin 
was negative.  The diagnoses did not include gastritis.  

Upon review of the record, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted.  The 
veteran in this case was first diagnosed with gastritis in 
May 1989.  At that time, the veteran complained of epigastric 
distress involving pain, occasional heartburn, recurrent 
belching and nausea without vomiting.  Since that time, the 
veteran has, on occasion, continued to complain of such 
symptoms and diarrhea and gastric dumping syndrome.  More 
recently, he reported having had occasional heartburn and 
denied other gastrointestinal symptoms.  His weight has 
remained in the same range and anemia has not been diagnosed.  
Multiple small eroded or ulcerated areas or severe 
hemorrhages have never been identified or diagnosed.  
Therefore, the veteran is not entitled to a higher rating 
under this diagnostic code.  

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The evidence does not show that the service-connected 
gastritis warrants an evaluation in excess of 10 percent 
since the initial evaluation was assigned.

In addition, there is no showing, and no allegation, that the 
veteran's disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).

Based upon a full review of the record, the Board finds that 
the evaluation assigned adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of evidence is against the claim for an initial 
rating prior in excess of 10 percent for service-connected 
gastritis.  The benefit-of- the-doubt doctrine is 
inapplicable, and the claim for this issue must be denied.  
38 U.S.C.A. § 5107(b).  See Gilbert, supra.


VI.  Allergic rhinitis

The veteran is in disagreement with the initial staged 
evaluations assigned for his allergic rhinitis.  Thus the 
Board must consider the evaluation, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, supra.

The Board notes that the applicable rating criteria for 
diseases of the respiratory system, 38 C.F.R. § 4.97, were 
amended, effective October 7, 1996.  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
Board considers both the former and the current schedular 
criteria.  See, e.g., VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  The effective-date rule established by 38 U.S.C.A. § 
5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312- 13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

The veteran's claim was received on April 14, 1992.  Although 
service connection was granted in an August 1998 rating 
decision, the initial noncompensable rating assigned for 
rhinitis which is on appeal was effective from April 14, 
1992, the date of the claim.  Accordingly, as this was before 
the effective date for the amendments to the rating criteria 
for diseases of the respiratory system, 38 C.F.R. § 4.96, et 
seq., the prior and amended criteria will be considered.

Prior to the amendment in October 7, 1996, allergic rhinitis 
had been evaluated as chronic atrophic rhinitis under DC 
6501.  Chronic atrophic rhinitis was rated at 10 percent with 
definite atrophy of intranasal structure, and moderate 
secretion; 30 percent with moderate crusting and ozena, with 
atrophic changes; and 50 percent with massive crusting and 
marked ozena, with anosmia.  38 C.F.R. § 4.97, DC 6501 
(1996).

The amendment added to the diseases of the nose and throat in 
§ 4.97 of the Rating Schedule, a new DC 6522 for allergic 
rhinitis and established criteria for its evaluation.  
Effective on and after October 7, 1996, allergic or vasomotor 
rhinitis may be rated at 10 percent where the disorder is 
present without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent evaluation is 
warranted for the disorder with polyps.  38 C.F.R. § 4.97, DC 
6522 (2004).

The veteran is in receipt of an initial noncompensable rating 
for the period from April 14, 1992, through December 15, 
1997, and a 10 percent rating from December 16, 1997.  
Consideration may be given to the old criteria and the new 
criteria for this period, although for the amended criteria 
only from October 7, 1996.

At a VA examination in August 1992, the veteran reported that 
he used allergy shots and medication for treatment.  The 
clinical findings were that his nasal vestibule was widely 
opened, the septum was midline post surgery, and the floor of 
the nose was clear.  The inferior meatus was without pus or 
discharge.  The inferior turbinates were normal.  Middle 
meatus and middle turbinate were normal in size.  
Sphenoethmoidal recess was normal as was the olfactory area 
in the superior turbinates.  The paranasal sinuses were 
nontender.  The assessment was severe allergic rhinitis.  

A private physician wrote in March 1994 that allergy testing 
had shown the veteran to be allergic to multiple 
environmental allergens and he had received allergy 
injections since 1988.  

VA x-rays in December 1997 showed mucosal thickening in the 
frontal and the maxillary sinuses.  There was no evidence of 
air fluid level, polypoid lesion, or bone destruction.  The 
radiologist concluded that the findings were consistent with 
chronic sinusitis.

At a VA examination in December 1997, the veteran reported 
using a nasal inhaler twice a day and getting allergy shots 
once a month.  There was no purulent discharge or crusting 
and no specific tenderness on palpation of the supraorbital 
areas or the areas below the orbit.  The examiner related the 
veteran's problems to service.  The examiner noted that the 
veteran's allergic rhinitis and sinusitis and occasional 
dizziness and headaches were all part of one general picture 
of sinus disease and allergy.  

In September 1998, a private physician wrote that the 
veteran's symptoms had included pain or pressure in his ears, 
dizziness, post nasal drip, nasal stuffiness, and recurrent 
ear infections.  He had been on immunotherapy with good 
improvement since 1989 but he still supplemented this with 
medications.  

The veteran was provided VA examinations to clarify his 
symptoms and diagnoses.  At an examination in April 2000, he 
claimed his vertigo was related to rhinitis and sinusitis.  
The examiner opined that the possibility of dizziness being 
secondary to sinusitis and accumulation of fluid in the 
middle ear was a real one, but this was not the most common 
cause of episodic vertigo.  He was referred for further 
testing. 

In May 2000, on internasal examination, the septum was 
straight, the turbinates were not congested, and there were 
no polyps or masses seen.  There was no purulence within the 
nasal cavity.  There did not appear to be any significant 
nasal obstruction.  The examiner noted that his allergic 
rhinitis symptoms were significant and had been persistent 
since service and would continue to require aggressive 
treatment.  

The examiner also provided an opinion that the veteran's 
allergic rhinitis significantly contributed to his 
vertiginous condition.  Private medical doctors wrote that 
the veteran's allergies did affect his inner ear function in 
regard to both tinnitus and balance.  As discussed above, the 
veteran was granted entitlement to service connection for 
tinnitus with intermittent dizziness related to vestibular 
problem due to in service noise exposure.

VA outpatient treatment records show that the veteran 
continued to receive medication for allergic rhinitis.  

The veteran testified in December 2004 that he took a regular 
maintenance allergy shot, and used a steroid spray, an 
antihistamine, and an eye drop.  He had chronic sinus 
swelling, drainage, and inflammation inside his nasal cavity.  
He denied having any polyps.  The condition had been 
diagnosed as allergic rhinitis.  

In March 2004, he complained of fullness and ringing in his 
ears which he stated was from allergies.  At a VA examination 
in June 2005, the veteran reported his symptoms and medical 
treatment and stated that for the most part he had symptoms 
all year long with exacerbations.  At the examination he was 
asymptomatic.  There was no sinus tenderness over the frontal 
or maxillary areas.  The nasal membranes were free of polyps 
and there was no purulent or excessive drainage present.  The 
membranes themselves were not boggy.  They appeared normal.  
The diagnosis was allergic rhinitis with labyrinthitis, 
currently on monthly desensitizing injections.  

In a rating decision in July 2005, the RO evaluated the 
condition under the old and new criteria and increased the 
evaluation to 30 percent effective December 16, 1997, the 
earliest date it was factually ascertainable that an increase 
in disability had occurred.  

Although the rating decision indicates DC 7806 as well as DC 
6522, this must be a typographical error, as 7806 is for 
rating of scars, and there has been no diagnosis of a scar 
related to allergic rhinitis.  With regard to this issue, the 
SSOC provides the criteria under DC 6501 for chronic atrophic 
rhinitis and DC 6522 for allergic or vasomotor rhinitis. 

The veteran has symptoms of nasal congestion and fullness in 
his ears for which he takes medication and receives allergy 
shots.  However, for the period from April 14, 1992, through 
December 15, 1997, under the old criteria, the evidence of 
record does not show definite atrophy of intranasal 
structure, moderate secretion; moderate crusting and ozena, 
with atrophic changes; or massive crusting and marked ozena, 
with anosmia.  Accordingly, a compensable evaluation is not 
warranted under DC 6501.

Under the new criteria, the evidence of record does not show 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side without polyps; or 
polyps.  Accordingly, a compensable evaluation is not 
warranted under DC 6522, for the period beginning October 7, 
1996, through December 15, 1997.

The veteran is in receipt of a 10 percent rating for the 
period from December 16, 1997.  Both the old and amended 
criteria may be considered for this period.  Under the old 
criteria, the evidence of record does not show moderate 
crusting and ozena, with atrophic changes, as required for a 
30 percent rating; or massive crusting and marked ozena, with 
anosmia, as required for a 50 percent rating under DC 6501. 

Under the amended criteria, the evidence of record does not 
show polyps as required for a 30 percent evaluation under DC 
6522.  

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  In addition, 
there is no showing that the veteran's condition under 
consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  Specifically, the 
medical evidence fails to show, and the veteran has not 
asserted, that he has required frequent periods of 
hospitalization for his allergic rhinitis, or there has been 
marked interference with employment due solely to that 
condition.  See 38 C.F.R. § 3.321(b)(1) (2005).

Although the decision herein includes consideration of 
Fenderson, supra, the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded an examination and opportunity to present argument 
and evidence in support of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of- 
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the veteran's claim 
for initial evaluations in excess of zero percent from April 
14, 1992, through December 15, 1997; and in excess of 10 
percent from December 16, 1997.  Therefore, the claim for 
this issue must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

The appeal on the issue of entitlement to an initial rating 
in excess of 30 percent for intermittent dizziness related to 
vestibular problem due to in service noise exposure is 
dismissed.  

Entitlement to service connection for status post 
appendectomy for chronic appendicitis, and damage of scar 
tissue adhesion to the cecum is denied.

Entitlement to a rating in excess of 10 percent for gastritis 
is denied.

Entitlement to an initial compensable evaluation from April 
14, 1992, to December 15, 1997, and an evaluation in excess 
of 10 percent from December 16, 1997, is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


